USCA11 Case: 20-10125    Date Filed: 12/16/2020   Page: 1 of 3



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10125
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:19-cr-60229-WPD-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

KAVORIS CLAYTON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                           (December 16, 2020)

Before WILSON, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10125        Date Filed: 12/16/2020    Page: 2 of 3



      Kavoris Clayton appeals his 120-month sentence imposed after he pleaded

guilty to possession of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1),

and distribution of a controlled substance, in violation of 21 U.S.C. § 841(a)(1).

He also had prior Florida felony convictions for attempted robbery and delivery of

cocaine. The district court sentenced him as a career offender, finding that his

prior Florida convictions were predicate offenses for career offender classification.

      A defendant is a career offender under the Sentencing Guidelines if (1) he

was at least 18 years old when he committed the current offense; (2) the current

offense is a felony that is either a crime of violence or a controlled substance

offense; and (3) he has at least two prior felony convictions of either a crime of

violence or a controlled substance offense. U.S.S.G. § 4B1.1(a). Under the

Guidelines, a “controlled substance offense” is an offense that is a felony and “that

prohibits the manufacture, import, export, distribution, or dispensing of a

controlled substance . . . or the possession of a controlled substance . . . with intent

to manufacture, import, export, distribute, or dispense.” Id. § 4B1.2(b).

      The Sentencing Guidelines do not state that a “controlled substance offense”

must require that the defendant knows the illicit nature of the substance. Id.

Clayton argues, however, that the Guidelines impliedly include such a mens rea

requirement. And because Fla. Stat. § 893.13, under which he was previously

convicted for delivery of cocaine, does not require mens rea of the nature of the


                                           2
            USCA11 Case: 20-10125     Date Filed: 12/16/2020   Page: 3 of 3



controlled substance, Clayton argues that his conviction under that statute is not a

controlled substance offense. Thus, following his line of argument, the conviction

would not be a career offender predicate offense under the Sentencing Guidelines.

Yet, as he concedes, this argument is foreclosed by our precedent—namely, our

decision in United States v. Smith, 775 F.3d 1262 (11th Cir. 2014).

      We are bound by our prior panel decisions unless we overrule them sitting

en banc, or the Supreme Court does so. United States v. Jordan, 635 F.3d 1181,

1189 (11th Cir. 2011). Our decision in Smith—holding that Fla. Stat. § 893.13 is a

career offender predicate offense—remains binding in this circuit. 775 F.3d at

1268. Therefore, the district court correctly sentenced Clayton as a career

offender.

      AFFIRMED.




                                          3